Citation Nr: 0320671	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for a herniated disc of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1982 to March 1994.

In July 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, granted the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  The RO 
assigned a 10 percent disability rating for that disorder, 
effective March 11, 1994, the day after the veteran's 
separation from service.  The veteran disagreed with the 
amount of that rating, and this appeal ensued.

During the course of the appeal, the veteran moved to the 
jurisdiction of the VARO in Newark, New Jersey.

In August 1997 the veteran had hearing at the RO before the 
undersigned Veterans Law Judge.

In October 1997 and May 1999, the Board of Veterans' Appeals 
(Board) remanded the case for further development.  Following 
that development, the Newark RO revised the veteran's rating 
for his service-connected low back disability to 40 percent.  
The effective date of March 11, 1994, remained the same.  
Thereafter, the case was returned to the Board for further 
appellate action.


REMAND

The veteran seeks a rating in excess of 40 percent for his 
service-connected low back disability.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes (DC's) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2002).  

The veteran's low back disability is rated as intervertebral 
disc disease under 38 C.F.R. § 4.71a, DC 5293.  During the 
pendency of the appeal, those regulations were revised.  Such 
revisions became effective September 23, 2002.  67 Fed. Reg. 
54345-54349 (August 22, 2002).  In January 2003, the Board 
provided the veteran with a copy of the revisions.  Inasmuch 
as the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-00.

The RO's July 1994 decision on appeal, which granted 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine (ultimately evaluated as 40 
percent disabling), was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  That law redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In a letter, dated in 
April 2002, the RO notified the veteran of the VCAA.

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  
In an April 2003 letter, the Board informed the veteran that 
it would be performing additional development in regard to 
his appeal.  Specifically, it requested that he provide the 
names, addresses, and approximate dates of treatment for all 
health care providers (government and private) who had 
treated him since December 2000 for a herniated disc of the 
lumbosacral spine.  The Board also requested the identity of 
the health care provider who had performed an EMG on the 
veteran on April 17, 1998.  The Board also requested that the 
veteran provide his employment history from March 1994 to the 
present.  It was noted that after all the evidence had been 
obtained, the Board would arrange for a VA medical 
examination to evaluate the veteran's claimed disabilities.  

In a reply to the Board, received in May 2003, the veteran 
reported that on the dates indicated, he had received 
treatment from the following health care providers:  April 
2001, Orthopedic Clinic at the VA Medical Center (MC) in East 
Orange, New Jersey; May 2002, the Neurology Clinic at the 
East Orange VAMC; March 2003, C. S. S., M.D., with the VA 
Outpatient Clinic in Hackensack, New Jersey; April 2001 
through December 2002, Dr. S.C. with Paramus VAX-D and Spinal 
Care 37 Spring Valley Avenue, Paramus, New Jersey; and March 
and April 2003, Dr. A. C., 37 Spring Valley Avenue, Paramus, 
New Jersey.  The veteran also indicated that in April 1998, 
he had been referred for an EMG, in conjunction with a VA 
neurologic examination at the East Orange VAMC.  The reports 
of that treatment and of the EMG have not been associated 
with the claims folder. 

In his May 2003 letter to the Board, the veteran stated that 
he had been unemployed since July 2002.  Prior to furnishing 
information and evidence regarding his employment back to 
March 1994, he requested that the VA provide him with the 
applicable law which authorized the disclosure of such 
information under the Privacy Act.  He also wanted to know 
whether such information was relevant to determine his 
maximum benefits under the law.

In association with his appeal, the veteran has reported that 
his service-connected low back disability has had a great 
effect on his work as a systems operator and attests to his 
need for a higher evaluation (see, e.g., the transcript of 
his August 1997 hearing before the undersigned Veterans Law 
Judge).  
VA schedular disability ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability (emphasis added).  38 C.F.R. § 4.1.  
When the schedular requirements are inadequate to properly 
rate the veteran's low back disability, however, 
extraschedular criteria may need to be applied.  
Extraschedular criteria contemplate an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, which render impractical the 
application of the regular schedular standards (emphasis 
added).  38 C.F.R. § 3.321(b)(1) (2002).  Thus, time lost 
from work or other impact on the veteran's employment due to 
his service-connected back disability is relevant in 
determining the appropriate percentage rating.  In this 
regard, it must be emphasized that the veteran has the option 
of whether or not to furnish such information.  The failure 
to do so, however, could result in an incomplete record, 
which in turn could have an adverse effect on the outcome of 
his appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop claims.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, absent a 
waiver, the Board may not, in the first instance, review any 
reports received as a result of its April 2003 development 
letter.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is warranted prior to 
further appellate consideration.  Accordingly, the case is 
remanded to the RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  Following the RO's 
review of the claims folder, any notice 
given or action taken by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  

2.  The RO must request records of the 
veteran's treatment (rendered on the 
dates indicated) by the following health 
care providers:  April 2001, Orthopedic 
Clinic at the East Orange VAMC; May 2002, 
the Neurology Clinic at the East Orange 
VAMC; March 2003, C. S. S., M.D., with 
the VA Outpatient Clinic in Hackensack, 
New Jersey; April 2001 through December 
2002, Dr. S.C. with Paramus VAX-D and 
Spinal Care, 37 Spring Valley Avenue, 
Paramus, New Jersey; and March and April 
2003, Dr. A. C., 37 Spring Valley Avenue, 
Paramus, New Jersey.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder.

3.  The RO must request the report of the 
April 1998 EMG, which was scheduled in 
conjunction with a VA neurologic 
examination at the East Orange VAMC.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

4.  The RO must request that the veteran 
provide a history of his employment from 
March 1994 to the present, including, but 
not limited to, the name and address of 
his present employer and of any former 
employers and the dates during which he 
worked for them.  For any period during 
which the veteran was self-employed, 
request the name and address of the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked.  
Also request the dates of such 
employment.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder. 

5.  When the actions in paragraph 4 have 
been completed, contact the veteran's 
employer and former employers and request 
copies of all documents associated with 
time lost or other job-related difficulty 
associated with the veteran's service-
connected herniated disc of the 
lumbosacral spine.  Such documents may 
include, but are not limited to, records 
associated with any termination of the 
veteran's employment; medical records; 
attendance records; job descriptions; 
reports of duty limitations or job 
changes; reports of workman's 
compensation claims or claims for other 
disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employers do not have such documents, the 
RO should request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  For any period that the 
veteran was self-employed, request a 
letter containing such information from 
the people who hired him, including, but 
not limited to, clients and any 
contractors or sub-contractors for whom 
he worked.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder. 

6.  When the actions in paragraphs 1, 2, 
3, 4 and 5 have been completed, the RO 
must schedule the veteran for orthopedic 
and neurologic examinations to determine 
the extent of his service-connected 
herniated disc of the lumbosacral spine.  
All indicated tests and studies must be 
performed and any necessary consultations 
must be scheduled.  The claims file must 
be made available to the examiners for 
review, and the examiners must verify 
that the claims file has, in fact, been 
reviewed.  

The examiners must identify the chronic 
orthopedic and neurologic manifestations, 
if any, in the veteran's lumbosacral 
spine which are applicable to his 
service-connected herniated disc (Chronic 
orthopedic and neurologic manifestations 
mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.).  To the 
extent possible, such manifestations must 
be distinguished from any other back 
disability found to be present.  If 
intervertebral disc syndrome is present 
in more than one spinal segment, evaluate 
each segment on the basis of chronic 
orthopedic and neurologic manifestations 
or incapacitating episodes, provided that 
the effects in each spinal segment are 
clearly distinct. 

The examiners must also provide an 
opinion concerning the degree of 
impairment resulting from the veteran's 
service-connected herniated disc, e.g. 
mild; moderate (recurring attacks); 
severe (recurring attacks with 
intermittent relief); or pronounced 
(persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and muscle spasm, absent ankle jerk, 
or other neurological findings 
appropriate to the site of the diseased 
disc.  In such cases, there is little 
intermittent relief).  

The examiners must state whether the 
veteran's service-connected low back 
disability is productive of 
incapacitating episodes, and if so, the 
total duration of such episodes during 
the past 12 months (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.).  

The examiners must state whether the 
veteran' service-connected low back 
disability results in a lack of normal 
endurance, weakened movement, excess 
fatigability, and/or incoordination.  The 
examiner must also state whether the 
veteran has functional loss due to pain 
and pain on use.  Specifically, the 
examiner must state whether the veteran 
experiences limitation of motion due to 
pain on use including that experienced 
during flare ups.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Finally, the examiners must report a full 
description of the effects of the 
veteran's service-connected low back 
disability on his ordinary activity.  In 
so doing, the examiners must render an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected low back disability renders the 
veteran unable to obtain or maintain 
substantially gainful employment.  The 
rationale for all opinions expressed must 
be provided.  

7.  When the actions in paragraphs 1, 2, 
3, 4, and 5 have been completed, the RO 
must undertake any indicated development 
and then readjudicate the issue of 
entitlement to a rating in excess of 40 
percent for the veteran's service 
connected for degenerative disc disease 
at L5-S1.  In so doing, the RO must 
consider the potential for "staged 
ratings" noted in Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


